DETAILED ACTION
Status of Claims
 
Claims 11-20 are pending and under examination in this office action.

Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed 5/14/20; 5/23/19 and 2/26/19. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for tumors such as head and neck, esophageal, lung breast etc. (see pg. 10, para 0036), does not reasonably provide enablement for inflammatory disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Ex parte Forman, 230 USPQ 546 (BPAI 1986) and reiterated by the Court of Appeals in In re Wands, 8 USPQ2nd 1400 at 1404 (CAFC 1988).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims. 
	The Board also stated that although the level of skill in molecular biology is high, the results of experiments in genetic engineering are unpredictable.  While all of these factors are considered, a sufficient amount for a prima facie case are discussed below.

The claims are directed to the treatment of a tumors and or inflammatory disease in a patient comprising administering a fine nano-sized medicinal agent with a diameter of 1-20 nm.
The specification provides no support for such a broad use of the compounds in the treatment of inflammatory diseases. The support if any is very general and only specific cancers but not to any inflammatory disease (see examples in specification). Merely stating that the compound can treat a broad range of disease without the showing of at least different kinds does not support the use of the broad term. Showing general mechanism does not encompass that the composition will support the broad use of treatment.
Nature of the invention state of the prior art, relative skill of those in the art
and the predictability of the art.
The nature of the invention is a composition wherein the composition comprises one or more additional therapeutic agent. As stated, however, claim 1 recites that any or a very large representation of inflammatory/disorder is intended with the treatment drug. The nature of the invention is very broad, and the relative skill of those in the art is generally that of a Ph.D. or M.D. with expertise in the field of proliferative and inflammatory diseases. Each particular proliferative disease or inflammatory disease has its own specific characteristics and etiology. The unpredictability observed with single agent therapy is compounded when a combination of agents is employed. The broad recitation "treating inflammatory disease" is inclusive of many conditions that presently have no established successful therapies.
The art to which the present invention relates is highly unpredictable and unreliable with respect to conclusions drawn from laboratory data extrapolated to clinical efficacy.
The breadth of the claims
The claims are very broad and inclusive of a wide representation of inflammatory disorder
The amount of direction or guidance provided and the presence or absence of
working examples
Presently, guidance as to which particular inflammatory disease is contemplated according to the recited limitations in the claims is absent. In particular, with respect to methods of treating inflammatory disease, the skilled artisan would expect the interaction of a particular combination of drugs in the treatment of a particular disease state to be very specific and highly unpredictable absent a clear understanding of the 
Thus the current claims are not commensurate in scope with the limited guidance provided in the specification, and therefore, would require undue experimentation for the skilled artisan to reasonable discover how to make the currently claimed invention work.
Conclusion - although the level of skill for an ordinary person in the art Is high, the Examiner finds that the other Wands factors suggest a conclusion that the skilled artisan would not be able to make and use the instant invention without undue experimentation. That is, due to the breadth of the claims, the unpredictability of the art, the lack of guidance or direction from the disclosure, the lack of any working examples, and the amount of experimentation needed illustrate that a person having ordinary skill in the art would not be able to make and use the claimed invention without undue experimentation.

Claims 11 and 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
 The claims recite a fine nano-sized medicinal agent (see claim 11) and claim 16 an immune checkpoint inhibitor.
A definition by function, as indicated, does not suffice to define the product because the terminology requires testing to determine intended scope. 
Further, it is not sufficient to define the genus solely by its principal biological property, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property. Per the Enzo court's example, (Enzo Biochem, Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched "in terms of its function of lessening inflammation of tissues" which, the court stated, "fails to distinguish any steroid from others having the same activity or function" and the expression "an antibiotic penicillin" fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.  Similarly, the function of the variant as claimed does not distinguish a particular variant from others having the same activity or function and as such, fails to satisfy the written-description requirement.  Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required. A description of what a material does, rather than what it is, usually does not suffice. (Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN 105030682) in view of Bosch et al. (2015/0202291) and (JP 2002507976)
 With regards to instant claim 1 Xu teaches novel tumor chemotherapeutic drug, particularly nanoparticles form by gemcitabine hydrochloride and glycyrrhzin with a particle size of 100 nm (see translated abstract, as required by instant claims 1 and 20), thus the active agents is an anticancer agent (as required by instant claim 14) wherein concomitant would have the characteristics as a blood flow decreasing agent and an immune checkpoint inhibitor (as required by instant claims 15 and 16) as stated in the MPEP 2112.01 "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. 
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical
processes, a prima facie case of either anticipation or obviousness has been established.
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO
shows a sound basis for believing that the products of the applicant and the prior art are
the same, the applicant has the burden of showing that they are not."
	However Xu fails to teach that the average particle size is 1-20 nm and also fails to teach the fine nanosized is prepared by irradiating radiation and fails to teach the active ingredient comprises an immune checkpoint inhibitor. Nonetheless with the recitation in instant claim 17 the process does not yield treatment but rather the composition.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) MPEP 2113. While the concentration of materials present in the reaction will alter the amount present in the final product, the evidence of record does 
Bosch teaches treating tumors with combination treatment including a checkpoint inhibitor (see abstract) wherein one of the combinational drug is gemcitibine (see 0109).
	JP 976 teaches intravenous drugs in a colloidal system such as anticancer drugs having particle size delivery from a few nanometers to 100nm exposed to irradiation however fail to state the duration.
	Although the combined references do not specifically teach that the nano-sized medicinal is from 1-20 nm and prepared by irradiation, as stated above, the product is what is used and claimed not the process (see supra). However, the claimed nanosized anticancer agent comprising a mixture of gemcitabine hydrochloride and glycyrrhizic acid appears to be the same as the prior art therapeutic agents, absent a showing of unobvious differences.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product (or method) of the combined prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989). Thus the “hypothetical ‘person having ordinary skill in the art' to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner 
 
No claims are allowed.
 

		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        11/9/21